PER CURIAM.
These cases came on to be heard on the record on appeals from the United States District Court for the District of Columbia, 218 F.Supp. 830, and were argued by counsel.
ON CONSIDERATION WHEREOF, it is ordered and adjudged by this court that the judgment of the District Court on appeal in these cases is hereby affirmed without prejudice to the reopening of the proceedings before the Patent Office, through any means available, for the purpose of allowing appellant the opportunity to amplify her applications for patents.